DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrhart et al. (WO2016018712A1) (hereinafter Ehrhart) in view of information provided in the article “Privacy-Preserving Patient Similarity Learning in a Federated Environment: Development and Analysis” by Junghye Lee, PhD; Jimeng Sun, PhD; Fei Wang, PhD; Shuang Wang, PhD; Chi-Hyuck Jun, PhD; Xiaoqian Jiang, PhD, School of Management Engineering Ulsan National Institute of Science and Technology, published on JMIR Medical Informatics, 2018, vol. 6, iss. 2, e20, p.1 (hereinafter Lee). 
As per claim 1, Ehrhart discloses a method implemented by one or more processors, the method comprising: 
generating, at a server device and using one or more hashing functions (Ehrhart describes “hashing functions” in [0093] through [0097]), hashed medical data from medical records created at one or more computing devices; 
wherein a first medical record of the medical records is created at a first computing device for a first patient and a second medical record of the medical records is created at a second computing device for a second patient (Ehrhart teaches “…The computing devices 102 and 104 are connected to one or more data communication networks 114, through which data can be transferred within the patient identification system 100 and the healthcare system…” in [0038] and “…The patient and caregiver computing devices 102 and 104 are examples of user computing devices 103. Additionally, the patient identification system 100 involves a patient P and a caregiver C. For the sake of simplicity, the example patient identification system 100 is illustrated and described as having only a single one of each of the described components, but it is recognized that in many implementations multiple of the components may also be present. For example, the system may include multiple of the described patients, caregivers, computing devices, servers, systems and social networks…” in [0035]), and 
subsequent to generating the hashed medical data: 
receiving, via a client computing device, hashed search query data that is generated using the one or more hashing functions and query data that is input to a search interface (Ehrhart teaches “…the operation 222 is performed to provide access to the health records 122. In some embodiments the operation 222 receives a search query, performs a search across the health records 122, and provides a set of search results identifying health records 122 that satisfy the search query…” in [0073]), 
determining, in response to receiving the hashed search query data, whether the hashed search query data is similar to one or more portions of the hashed medical data (Ehrhart teaches “…receiving a search query specifying one or more search parameters; searching the repository for medical records associated with the universal health identifier that satisfy the one or more search parameters; and sending a list of the medical records that satisfy the one or more search parameters, the list including for each medical record a link to the medical record..” in [0244]), and 
causing, based on determining whether the hashed search query data is similar to one or more portions of hashed medical data, the client computing device to render one or more search results that are based on one or more particular hashed medical records generated from the medical records (Ehrhart; [0244]).

Ehrhart fails to expressly teach “wherein the first computing device is connected to a local area network that is different from another local area network that to which the second computing device is connected”. However, Ehrhart teaches “the system may include multiple of the described patients, caregivers, computing devices, servers, systems and social networks…” in [0035] and “When used in a local area networking environment or a wide area networking environment (such as the Internet), the computing device 106 is typically connected to the network 114 through a network interface 180, such as an Ethernet interface.” in [0053]. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include more than one computing devices connected to a local network, and gather data from these different networks, in order to provide more appropriate result.

Ehrhart fails to expressly teach “wherein the one or more hashing functions include a similarity preserving hashing function”. However, this feature is well known in the art, as evidenced by Lee.
In particular, Lee discloses “Patient similarity learning aims to develop computational algorithms for defining and locating clinically similar patients to a query patient under a specific clinical context…” on (Lee, page 2, par. 3).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Lee with the motivation of providing a context specific patient similarity (Lee, page 2, par. 3).

As per claim 2, Ehrhart discloses the method of claim 1, wherein the hashed query data is hashed at the client computing device using the one or more hashing functions, and the hashed query data is transmitted to the server device by the client computing device (Ehrhart; [0004], [0039]).

As per claim 3, Ehrhart discloses the method as in claim 1, wherein the one or more particular hashed medical records are hashed according to the one or more hashing functions (Ehrhart; [0004], [0097]).

As per claim 4, Ehrhart discloses the method as in claim 1, further comprising: subsequent to generating the hashed medical data: receiving, via a graphical user interface of the client computing device, a selection of a search result of the search results rendered at the client computing device, and causing, in response to receiving the selection of the search result, the client computing device to request a version of a particular hashed medical record of the one or more particular hashed medical records from a third party computing device (Ehrhart; [0073]-[0074]).

As per claim 6, Ehrhart discloses the method of claim 5.
Ehrhart fails to expressly teach “wherein the one or more hashing functions include a similarity preserving hashing function”. However, this feature is well known in the art, as evidenced by Lee.
In particular, Lee discloses “Patient similarity learning aims to develop computational algorithms for defining and locating clinically similar patients to a query patient under a specific clinical context…” on (Lee, page 2, par. 3).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Lee with the motivation of providing a context specific patient similarity (Lee, page 2, par. 3).

As per claim 14, Ehrhart discloses the system as in claim 12.
Ehrhart fails to expressly teach “wherein the one or more particular hashed medical records are hashed according to a similarity preserving hash function”. However, this feature is well known in the art, as evidenced by Lee.
In particular, Lee discloses “Patient similarity learning aims to develop computational algorithms for defining and locating clinically similar patients to a query patient under a specific clinical context…” on (Lee, page 2, par. 3).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Lee with the motivation of providing a context specific patient similarity (Lee, page 2, par. 3).

As per claims 12, 13, 15, they are system claims which repeat the same limitations of claims 1, 4, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of Ehrhart and Lee disclose the underlying process steps that constitute the methods of claims 1, 4, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claims 12, 13, 15 are rejected for the same reasons given above for claims 1, 4.

Claims 5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrhart et al. (WO2016018712A1) (hereinafter Ehrhart).
As per claim 5, Ehrhart discloses a method implemented by one or more processors, the method comprising: 
generating, at a server device and using one or more hashing functions (Ehrhart; [0093] through [0097]), hashed medical data from medical records created at one or more computing devices; 
determining, subsequent to generating the hashed medical data, that at least one medical record of the medical records has been modified subsequent to the medical records being created at the one or more computing devices (Ehrhart; [0137] through [0139]); 
generating, based on determining that the at least one medical record has been modified, additional hashed medical data, wherein the hashed medical data is stored with the additional hashed medical data, which is accessible to a user via a search interface of a client computing device (Ehrhart; [0128]); and 
subsequent to generating the hashed medical data and the additional hashed medical data: 
receiving, via the client computing device, hashed search query data that is generated using the one or more hashing functions and query data that is input to a search interface of the client computing device by the user (Ehrhart; [0073]), 
determining, in response to receiving the hashed search query data, whether the hashed search query data is similar to one or more portions of the hashed medical data (Ehrhart; [0244]), and 
causing, based on determining whether the hashed search query data is similar to one or more portions of hashed medical data, the client computing device to render one or more search results that are based on one or more particular hashed medical records included in the additional hashed medical data (Ehrhart; [0244]).
Ehrhart fails to expressly teach “wherein the first computing device is connected to a local area network that is different from another local area network that to which the second computing device is connected”. However, Ehrhart teaches “the system may include multiple of the described patients, caregivers, computing devices, servers, systems and social networks…” in [0035] and “When used in a local area networking environment or a wide area networking environment (such as the Internet), the computing device 106 is typically connected to the network 114 through a network interface 180, such as an Ethernet interface.” in [0053]. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include more than one computing devices connected to a local network, and gather data from these different networks, in order to provide more appropriate result.

As per claim 7, Ehrhart discloses the method as in claim 5, wherein a first medical record of the medical records is created at a first computing device for a first patient and a second medical record of the medical records is created at a second computing device for a second patient (Ehrhart; [0035], [0038]).

As per claim 8, Ehrhart discloses the method of claim 7.
Ehrhart fails to expressly teach “,wherein the first patient is different from the second patient, and wherein the first computing device is connected to a local area network that is different from another local area network that the second computing device is connected to”. However, Ehrhart teaches “the system may include multiple of the described patients, caregivers, computing devices, servers, systems and social networks…” in [0035] and “When used in a local area networking environment or a wide area networking environment (such as the Internet), the computing device 106 is typically connected to the network 114 through a network interface 180, such as an Ethernet interface.” in [0053]. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include more than one computing devices connected to a local network, and gather data from these different networks, in order to provide more appropriate result.

As per claim 9, Ehrhart discloses the method as in claim 5, wherein the hashed query data is hashed at the client computing device using the one or more hashing functions, and the hashed query data is transmitted to the server device by the client computing device (Ehrhart; [0004], [0039]).

As per claim 10, Ehrhart discloses the method as in claim 5, wherein the one or more particular hashed medical records are hashed according to the one or more hashing functions (Ehrhart; [0073]).

As per claim 10, Ehrhart discloses the method as in claim 5, further comprising: subsequent to generating the hashed medical data and the additional hashed medical data: receiving, via a graphical user interface of the client computing device, a selection of a search result of the search results rendered at the client computing device, and causing, in response to receiving the selection of the search result, the client computing device to request a version of a particular hashed medical record of the one or more particular hashed medical records from a third party computing device (Ehrhart; [0073]-[0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626